108 F.3d 330
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellee,v.Steven JORDAN, aka Booba, Defendant-Appellant.
No. 96-1441.
United States Court of Appeals, Second Circuit.
March 6, 1997.

APPEARING FOR APPELLANT:  Cynthia Feathers, Saratoga, New York
APPEARING FOR APPELLEES:  Christopher V. Taffe, Assistant United States Attorney, Western District of New York
PRESENT:  ELLSWORTH A. VAN GRAAFEILAND, THOMAS J. MESKILL, JOSE A. CABRANES, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Western District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.


3
A review of the record persuades us that the district court did not err in admitting certain identification testimony, substantially for the reasons stated in Judge Larimer's Decision and Order dated January 18, 1996.


4
We have considered all of plaintiffs' contentions on this appeal and have found them to be without merit.


5
Accordingly, the judgment of the District Court is AFFIRMED.